DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2009/0240970).

Regarding claim 1, Lin discloses a delay locked loop circuit [e.g. fig. 5] comprising: a voltage-controlled delay line [e.g. 211] configured to delay a reference clock signal [e.g. 232/234] based on a delay control voltage [e.g. 220] to generate an internal clock signal [e.g. input of 252] and a feedback clock signal [e.g. input of 254]; a calibration circuit [e.g. 252,254] configured to delay the internal clock signal and the feedback clock signal based on the internal clock signal and the feedback clock signal to generate a delayed reference clock signal [e.g. CLKA] and a delayed feedback clock signal [e.g. CLKB]; a phase detector [e.g. 210] configured to compare phases between the delayed reference clock signal and the delayed feedback clock signal to generate a phase detection signal [e.g. 212]; and a charge pump [e.g. 214] configured to generate the delay control voltage based on the phase detection signal.
Regarding claim 2, Lin discloses the delay locked loop circuit of claim 1, wherein the voltage-controlled delay line delays the reference clock signal based on the delay control voltage to generate a plurality of delayed clock signals, output one among the plurality of delayed clock signals as the internal clock signal and outputs another one among the plurality of delayed clock signals as the feedback clock signal [see at least fig. 5].
Regarding claim 3, Lin discloses 3the delay locked loop circuit of claim 1, wherein the voltage-controlled delay line includes at least a first delay cell and a second delay cell, wherein the first delay cell is configured to invert an input signal to generate a first output signal and the second delay cell is configured to invert the first output signal to generate a second output signal, and wherein driving force, with which the first delay cell pulls down the first output signal, is adjusted on the basis of the delay control voltage and the second output signal [see at least fig. 6/7].

Regarding claim 4, Lin discloses the delay locked loop circuit of claim 1, wherein the voltage-controlled delay line includes at least a first delay cell and a second delay cell, wherein the first delay cell is configured to invert an input signal to generate a first output signal and the second delay cell is configured to invert the first output signal to generate a second output signal, and wherein driving force, with which the first delay cell pulls up the first output signal, is adjusted on the basis of the delay control voltage and the second output signal [see at least fig. 6/7].

Regarding claim 5, Lin discloses the delay locked loop circuit of claim 1, wherein the voltage-controlled delay line includes at least a first delay cell and a second delay cell and the delay control voltage includes a pull-up control voltage and a pull-down control voltage, wherein the first delay cell is configured to invert an input signal to generate a first output signal and the second delay cell is configured to invert the first output signal to generate a second output signal, and wherein driving force, with which the first delay cell pulls up the first output signal, is adjusted on the basis of the pull-up control voltage and the second output signal and driving force, with which the first delay cell pulls down the first output signal, is adjusted on the basis of the pull-down control voltage and the second output signal [see at least paras. 0025-0028, 0034, 0038, fig. 6/7].


Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842